Citation Nr: 1316458	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  06-16 356	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right foot hallux valgus.

2.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus.  

3.  Entitlement to service connection for frostbite residuals of the bilateral hands.

4.  Entitlement to service connection for frostbite residuals of the bilateral feet.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right lower extremity neuropathy, to include as secondary to service-connected  right and left foot hallux valgus, and if so, whether service connection is warranted.  

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left lower extremity neuropathy, to include as secondary to service-connected  right and left foot hallux valgus, and if so, whether service connection is warranted.   

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for upper extremity neuropathy, to include as secondary to service-connected right and left foot hallux valgus; and if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) from February 2005, December 2009, and March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Baltimore, Maryland and St. Louis, Missouri.  In the February 2005 rating decision, the Baltimore RO denied entitlement to evaluations in excess of 10 percent disabling for left foot hallux valgus and in excess of 10 percent for right foot hallux valgus, and denied entitlement to service connection for neuropathy of the lower extremities.  In the December 2009 rating decision, the St. Louis RO denied reopening claims of entitlement to service connection for right lower extremity, left lower extremity, and bilateral upper extremity neuropathy.  In the March 2010 rating decision, the St. Louis RO denied entitlement to service connection for frostbite residuals of the bilateral hands and feet.  

In October 2010, the Veteran testified at a Board hearing at the VA Central Office in Washington, DC, before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  In December 2010, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC.  The matters have been returned to the Board for appellate consideration.  


FINDING OF FACT

In a letter dated April 24, 2013, prior to the promulgation of a decision in the appeal, the appellant, through his authorized representative, notified the Board that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through the authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

Here, following receipt of a Statement of the Case in April 2006, a substantive appeal was filed in May 2006 appealing the issues of entitlement to a rating greater than 10 percent for right foot hallux valgus and a rating greater than 10 percent for left foot hallux valgus.  Following receipt of a Statement of the Case in November 2011, a substantive appeal, a substantive appeal was filed in January 2012, appealing the following issues:  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right lower extremity neuropathy, to include as secondary to service-connected right and left foot hallux valgus, and if so, whether service connection is warranted; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left lower extremity neuropathy, to include as secondary to service-connected right and left foot hallux valgus, and if so, whether service connection is warranted; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for upper extremity neuropathy, to include as secondary to service-connected right and left foot hallux valgus; and if so, whether service connection is warranted; entitlement to service connection for frostbite of the bilateral hands; and entitlement to service connection for frostbite of the bilateral feet.  

In a letter dated in April 2013, the Veteran's authorized representative of record stated that it was withdrawing the appeal in this case in its entirety.  The representative stated that it had discussed this course of action with the appellant

(CONTINUED ON NEXT PAGE)

and the appellant was in agreement.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


